Title: Colonels Charles O’Hara and Humphrey Stephens, and Captain Richard FitzPatrick to Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot, 11 April 1778
From: O’Hara, Charles,Stephens, Humphrey,FitzPatrick, Richard
To: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias


New Town [Pennsylvania] 11th April 1778
The Commissioners appointed by His Excellency Sir William Howe to take into Consideration all past Transactions relative to the Exchange of Prisoners, to adjust the differences that have so long subsisted in regard to them, to remove all Difficulties that may arise in carrying into Execution a General Exchange of Prisoners with both Parties at this Time, & finally to establish a regular & explicit Cartel for the future, Having received the Objections made to the Commission under which they act, from the Commissioners appointed to meet them for similar purposes by General Washington, are much concerned to find they are likely to prove an Obstruction to the Execution of so desirable a purpose. They conceive the Powers delegated to them by their Commission to be sufficient and ample, for effectually accomplishing the purposes therein contained, and hereby declare themselves ready and desirous of immediately entering upon a Treaty with the Commissioners appointed by General Washington for carrying in Execution the different Objects of their Commission.
Charles O’Hara
Humphy Stephens
Richd. Fitz Patrick
To
Col: Grayson
Lt. Col: Harrison
Lt Col: Hamilton
Elias Boudinot Esqr.

